Opinion by
Ford, J.
In accordance with stipulation of counsel that the merchandise consists of nylon pile ribbons similar in use to pile ribbons, wholly or in chief value of silk, and following the principles set forth in United States v. Steinberg Bros. (47 C.C.P.A. 47, C.A.D. 727), the claims of the plaintiff were sustained as follows: (1) The items marked “A” at 25 percent ad valorem under paragraph 1206, as modified by the General Agreement on Tariffs and Trade (T.D. 51802); (2) the items marked “B” at 23% percent under said paragraph 1206, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108); and (3) the items marked “C” at 22% percent under said paragraph 1206, as modified, supra.